Citation Nr: 0900849	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  99-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for an enlarged uterus, 
including under the provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for positive absolute 
neutrophil count (ANC) and elevated sedimentation rate, 
including under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for bilateral foot 
pain, including under the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for bilateral hand and 
knee joint pain, including under the provisions of 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 20, 
1990, to November 30, 1990, including service in the 
Southwest Asia Theater of Operations in support of Operation 
Desert Shield; and from February 10, 2003, to April 3, 2003, 
in support of Operation Iraqi Freedom.  She has also had 
multiple periods of active duty for training and inactive 
duty for training from 1979 to 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama 

In June 2002 the veteran appeared and testified at a Travel 
Board hearing before a former member of the Board.  In a 
letter dated in October 2008 the Board notified the veteran 
that the judge was no longer with the Board, and offered to 
provide the veteran with another hearing.  In a signed 
response dated October 8, 2008, the veteran advised that she 
did not desire another hearing, and requested that her claims 
be decided on the evidence of record. 

In August 2003 and again in August 2004 the Board remanded 
the case for further development, including the acquisition 
of service treatment records (STRs) and service personnel 
records (SPRs).  Those records have been obtained and 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not complain of diffuse joint pain prior 
to her service in the Persian Gulf, and there is no record of 
any treatment for joint pain disorder prior to the veteran's 
service in the Persian Gulf.

2.  The veteran's diffuse joint pain disorder is manifested 
to a degree of at least 10 percent, and cannot by history, 
physical examination, or laboratory tests be attributed to a 
known clinical diagnosis.

3.  The veteran's positive ANC and elevated sedimentation 
rate is not a disease or disorder in and of itself, and is 
not in this case reflective of any chronic disorder.

4.  The veteran's previously enlarged uterus was secondary to 
uterine fibroids; which were first noted and diagnosed after 
service; and which are not linked by competent medical 
evidence to service.  


CONCLUSIONS OF LAW

1.  A chronic undiagnosed illness manifested by joint pain in 
the bilateral hands, knees, and feet is presumed to have been 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 
(2008).

2.  A disability reflected by a positive ANC and elevated 
sedimentation rate disability was not incurred during a 
period of active duty, active duty for training, or inactive 
duty for training.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  An enlarged uterus disability was not incurred during a 
period of active duty, active duty for training, or inactive 
duty for training.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, bilateral hand, knee, and foot pain

The veteran seeks service connection for diffuse joint pain, 
particularly in her hands, knees, and feet.  She avers that 
this pain began around 1996, after her 1990 service in the 
Persian Gulf.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Service personnel records (SPRs) confirm that the veteran 
served in Saudi Arabia in October and November of 1990 in 
support of Operation Desert Shield.  STRs contain no record 
of any complaints of or treatment for joint pain prior to the 
veteran's service in the Persian Gulf.  

VA treatment records dating from January to July 1997 
(including a June 1997 Persian Gulf Follow-up) document 
complaints of joint pain and morning stiffness.  Treatment 
notes dated in February 1997 refer to a history of myalgias.  
Examination at that time was unremarkable, but the provider 
noted that "a connective tissue disease must be ruled out."  
Examination in April 1997 found all joints with full range of 
motion.  Diagnosis was systemic lupus erythematosus.  
Treatment records dated in January 1998 show that the veteran 
was referred back to a private treating physician after the 
departure of the rheumatologist.  The treatment provider 
noted the veteran's complaints of "painful joints esp. chest 
bone & right wrist."  The provider noted "HO [history of] 
Lupus."  Diagnosis was degenerative joint disease.

In April 1998 the veteran was accorded a compensation and 
pension (C&P) examination.  During the examination she 
relayed a history of pain and swelling in her feet, hands, 
and knees for the past two years.  Musculoskeletal 
examination of the knee joints revealed "no evidence of any 
swelling or effusion [and] no inflammatory sign" but there 
was "mild tenderness noted on either side of the patella."  
Range of motion testing found full range of flexion of 140 
degrees and extension of 0 degrees with some pain and also 
crepitus with knee movements.  Deep knee bends were 
"performed normally."  Examination of the feet was normal, 
with no evidence of any hallux valgus deformity, pes planus, 
or tenderness in the calcaneal area, but there was tenderness 
in the plantar aspect of the forefoot bilaterally.  Gait was 
"unremarkable."  Examination of the hands revealed mild 
tenderness at the metatarsal phalangeal joints of a few of 
the fingers, but no swelling or other abnormalities, and 
there was good grip strength.  

X-rays of the knees, hands, and feet were "unremarkable."  
Diagnosis was "arthralgias, knees, hands and feet with 
possible mild patellofemoral pain syndrome knees and normal 
x-rays of the knees, hands and feet."  

VA treatment records show complaints of right wrist pain.  
Physical examination in February 2001 found no atrophy of the 
muscles in her right hand or numbness in the digits of either 
hand, but there was a positive Tinel's sign in the right 
hand.  Nerve conduction velocity studies were normal "except 
for a slight decrease in velocity of the right median nerve 
across the wrist."  Electromyogram revealed "no denervation 
potentials."  Diagnosis was "right carpal tunnel syndrome 
of mild severity."

In January 2003 the veteran was accorded another C&P 
examination.  The examiner reports that the claims file was 
available and reviewed.  During the examination she reported 
two years of aching in her hands, knees, and feet.  According 
to the examiner, physical examination was "essentially 
negative."  The examiner added that there was "no 
tenderness or swelling of any of the joints" and range of 
motion was normal.  Diagnosis was "generalized arthralgias, 
rule out inflammatory arthritis, rule out systemic lupus 
erythematosus."

VA treatment records dated in 2004 reflect knee and ankle 
arthralgia, and carpal tunnel syndrome, among the veteran's 
active problem list.

In June 2004 the veteran was accorded a C&P Gulf War 
examination.  During the examination she complained of 
increasing hand and knee pain since 1997.  She described her 
hand pain as starting in the middle of the right hand at the 
palm, and said that it was increasing up the arm.  She also 
described increasing knee pain.  Physical examination found 
no peripheral edema, and peripheral pulses were 2+ in all 
four extremities.  The examiner also noted that there was 
"slight crepitus in the right knee with no edema to the knee 
and fairly good range of motion," but remarked that the 
veteran was "moving all extremities well."  The examiner 
added that the veteran "did not admit to pain with any of 
the range of motion maneuvers."  The examiner also noted 
that the veteran was neurologically intact, with intact 
pinprick sensation in all four extremities, and negative 
Tinel's and Phalen's signs.  Reflexes were 2/4 in the upper 
extremities and 1/4 in the lower extremities.  Diagnoses 
were, in pertinent part, as follows:

2.  Wrist pain, questionable carpal 
tunnel syndrome.  The [veteran] has not 
worked since her mastectomy so she has 
been able to rest her knees and her 
wrists from repetitive use.  I did not 
see evidence of carpal tunnel syndrome 
today.
3.  Knee pain, arthralgias.

Recommendation was for nerve conduction velocity or 
electromyogram testing to rule out carpal tunnel syndrome, 
but the examiner stressed that she "did not see neurological 
defects today."

VA treatment records dated in 2006 reflect knee and ankle 
arthralgia, and inform of "bilateral carpal tunnel syndrome 
'worsening.'"  Treatment notes dated in July 2006 advise 
"history [degenerative joint disease] knees -  probable 
acute right knee sprain (mild).

In July 2006 the following opinion regarding the June 2004 
C&P examination findings was issued:

COMMENT:
1.  Negative RA and ANA 2003, indicate 
negative screening tests.  No 
significance.
2.  Sedimentation rate is a nonspecific 
finding and not a diagnostic tool.  It 
can be elevated in a toothache or some 
other common condition not always a 
chronic malady.  No significance.
3.  The complaint problems are related to 
repetitive use of the hands and wrists.  
Normal examination.  No further 
evaluation needed.  

VA treatment records dated in 2007 reflect knee and ankle 
arthralgia, and inform of "bilateral carpal tunnel syndrome 
'worsening.'"  Diagnoses in April 2007 included "djd - 
generalized."

In April 2007 the following "Medical Opinion Clarification" 
was issued:

Opinion below stands; problems are 
unrelated to a known orthopedic or 
gynecologic disorder, another diagnosed 
illness, an undiagnosed illness, or 
medically unexplained multisymptoms 
illness.

A positive ANA, speckeled [sic] pattern, 
can indicate mixed connective disease, 
lupus (SLE), Sjogren syndrome, 
polymyositis, dermatomyositis, and 
scleroderma.  The test is not definitive 
and positive results indicate further 
testing should be performed.  There are 
false positives with individuals taking 
any one of numerous medications.

Elevated sedimentation rate could 
indicate inflammation or infection.  It 
lacks sensitivity and specificity and 
could be elevated by oral medications as 
well.

A positive ANA and sed rate is clearly 
not indicative of any disease process; in 
other words, both could be elevated in a 
healthy individual and would not 
constitute a disorder/disability.

1.  Negative RA and ANA 2003, 
indicate negative screening tests.  
No significance.
2.  Sedimentation rate is a 
nonspecific finding and not a 
diagnostic tool.  It can be elevated 
in a toothache or some other common 
condition not always a chronic 
malady.  No significance.
3.  The complaint problems are 
related to repetitive use of the 
hands and wrists.  Normal 
examination.  No further evaluation 
needed.  

In May 2007 the following Clarification on Above 
Medical Opinion was issued:

Regarding the positive ANC, elevated ESR 
and her joint pains: A positive absolute 
neutrophil count is not a useful term.  A 
person can have a high absolute 
neutrophil count which can be associated 
with among other things certain blood 
disorders, medications, acute illness or 
acute stressors.  I did not find any 
evidence of a persistently elevated ANC 
that is associated with a particular 
disease.

A person can have a low absolute 
neutrophil count which can be associated 
with among other things certain blood 
disorders, autoimmune disease and 
medications, such as chemotherapy.  She 
did not have a low neutrophil count in 
2004 but this appears to be around the 
time she received chemotherapy for breast 
cancer.  I don't know the exact dates of 
her chemotherapy but her ANC was low 
around this time.  Since she has 
completed chemotherapy her ANC has been 
normal.

With that said, I don't believe what is 
meant to be claimed here is a positive 
ANC but rather a positive ANA.  This 
would make more sense with the complaints 
of joint pain and an elevated ESR.  By 
itself, a positive ANA or elevated ESR 
does not constitute a disorder by itself.  
It is often associated with connective 
tissue disorders (CTD) and is one of 
several criteria that are need to 
diagnosis a CTD.  In 1997, [the veteran] 
had a positive ANA 1/320 speckled 
pattern, a positive anti DNA and 
complaints of two or more peripheral 
joint tenderness.  Her x-rays were normal 
and there is no description of joint 
abnormalities that I find in her claims 
file other than complaints of tenderness.  
This constellation of symptoms and lab 
findings is not enough to meet criteria 
for diagnosing a connective tissue 
disorder.  Then in 2003, she had a normal 
ANA and ESR.  Based on this, I am unable 
to make a definitive diagnosis for her 
diffuse joint pains, positive ANA and 
elevated ESR.  At this time, it is my 
opinion she has manifestations of an 
undiagnosed illness.

In August 2007 the veteran was accorded another C&P 
examination.  The examiner reported that the veteran was 
"virtually completely unable to supply him with any details 
concerning any of her present complaints."  The veteran did, 
however, complain of increasing hand, knee, and foot pain 
since 1997.  Physical examination of both upper extremities, 
particularly the hands, wrists, and forearms showed normal 
ranges of motion (full pronation and supination).  There was 
some dullness of sensation on pinprick testing, but otherwise 
no sensory deficit; no positive Tinel's sign, and no positive 
Phalen's test.  Grip strength was good and there was no joint 
tenderness, swelling, or other evidence of acute or chronic 
inflammatory disease in either upper extremity, and no 
additional loss of motion due to pain, fatigue, or 
incoordination following repetitive use.

Examination of both knees showed "entirely normal" 
symmetric findings.  There was no tenderness; no evidence of 
acute or chronic inflammatory change; and no effusion.  Range 
of motion was 0 to 120 degrees bilaterally.  All ligaments 
were stable and intact.  There was no positive McMurray's and 
no patellar compression pain, and no additional loss of 
motion  due to pain, fatigue, or incoordination following 
repetitive use.

Examination of the feet was also entirely normal.  Range of 
motion in all peripheral joints of both feet was normal.  
There was no swelling or edema, and sensation was good.  
There was no evidence of abnormal weight bearing, and no 
increased limitation of motion due to weakness, fatigability, 
or incoordination with repetitive use.

X-rays of the hands, knees, and fees showed no abnormalities.  
Diagnosis was as follows:

Complaints of pain and swelling in 
multiple peripheral joints, primarily 
hands, knees, and feet.  Unsupported by 
any significant historical data and 
unsupported by physical findings today 
except for the very subjective sense of 
diminished pinprick sharpness in the 
right middle finger and the volar aspect 
of the right thumb.  The intervening 
index finger is normal.

Impression further is that I am unable to 
find or diagnose any kind of orthopedic 
problem that I think would be producing 
her symptoms.  There is insufficient 
evidence to warrant an acute diagnosis.


Analysis

The foregoing evidence reflects both medical and objective 
signs of a bilateral hand, knee, and foot pain syndrome 
since, but not before, the veteran's service in the Persian 
Gulf.  Moreover, these symptoms are both individually and 
collectively manifested to a degree of at least 10 percent 
under analogous schedular provisions (see, e.g., 38 C.F.R. 
§4.71a, Diagnostic Codes 5025, 5257, 5277), and cannot by 
history, physical examination, or laboratory tests be 
attributed to a known clinical diagnosis.  See 38 C.F.R. 
§§ 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. 
App. 470 (2006).  Although a diagnosis of systemic lupus 
erythematosus was briefly explored in 1997, followed in 1998 
by a diagnosis of degenerative joint disease, these 
diagnoses, which are not supported by laboratory or 
radiologic evidence, have since been rejected.  Tests 
administered during the 2004 and 2007 C&P examinations also 
belie the "questionable" carpal tunnel syndrome diagnosis 
propounded in 2004.  In any event, there is no competent 
medical evidence which suggests that the hand pain claimed by 
the veteran is related to any speculative carpal tunnel 
syndrome of the wrists.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008) (holding that claims involving overlapping 
symptoms must be considered independently because they rest 
on distinct factual bases).  Indeed, each of the C&P 
examiners insist that the veteran's diffuse joint pain is of 
unknown etiology, and the Board finds this evidence, which 
was based on multiple personal examinations of the veteran; 
testing with state of the art equipment; and an extensive 
review of the claims file; and which included a detailed 
rationale for the examiners' opinions, to be dispositive.  
See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).  The provisions of 38 C.F.R. § 
3.317 having been met, service connection for a chronic 
undiagnosed illness manifested by bilateral hand, knee, and 
foot pain is warranted.  

II.  Service connection, ANC

The veteran also seeks service connection for a positive ANC 
and elevated sedimentation rate.  However, the record 
contains competent medical evidence which instructs that a 
positive ANC or elevated ESR does not constitute a disorder 
by itself.  Indeed, a May 2007 C&P examiner advises that "a 
positive absolute neutrophil count is not a useful term."  
He adds that "a person can have a high absolute neutrophil 
count which can be associated with among other things certain 
blood disorders, medications, acute illness or acute 
stressors."  He expounded as follows:

It is often associated with connective 
tissue disorders (CTD) and is one of 
several criteria that are need to 
diagnosis a CTD.  In 1997, [the veteran] 
had a positive ANA 1/320 speckled 
pattern, a positive anti DNA and 
complaints of two or more peripheral 
joint tenderness.  Her x-rays were normal 
and there is no description of joint 
abnormalities that I find in her claims 
file other than complaints of tenderness.  
This constellation of symptoms and lab 
findings is not enough to meet criteria 
for diagnosing a connective tissue 
disorder.  

The examiner then advised that he did not find any evidence 
of a persistently elevated ANC that is associated with a 
particular disease.  The record contains no evidence to the 
contrary.  

In short, competent medical evidence instructs that a 
positive ANC and elevated sedimentation rate is not, in and 
of itself, a medical disorder.  The record also contains no 
medical evidence of any chronic disability secondary to the 
veteran's ANC and elevated sedimentation rate.  Although a 
diagnosis of systemic lupus erythematosus was considered in 
1997, that theory is no longer propounded.  In the absence of 
a current disorder, service connection must be denied.  38 
C.F.R. § 3.303.

The Board notes that in addition to service connection on a 
direct basis the veteran is entitled to consideration under 
the provisions of 3.317.  However, regardless of the theory 
of entitlement, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  

Reasonable doubt has been considered but not accorded since 
there is no current disorder.  38 C.F.R. § 3.102.

III.  Service connection, enlarged uterus

In addition to the foregoing, the veteran seeks service 
connection for an enlarged uterus.  STRs contain no record of 
any complaints, diagnosis, or treatment for any gynecological 
disorder/abnormality apart from treatment on one occasion for 
a yeast infection in September 1985.  

In April 1988 the veteran delivered her first child at a 
private facility by a private physician.  There is no 
indication that she was on a period of active duty for 
training or inactive duty for training at that time.  In May 
1992 she delivered her second child.  This event was after 
her discharge from the Reserves.  In July 1992 she underwent 
a laproscopic tubal cautery done by a private physician "for 
contraception purposes."  

Ultrasound in March 1997 found an "enlarged bulky uterus."  
According to the radiologist, "fibroid uterus or 
endometrioma cannot be excluded."  Private medical records 
dated in March 1998 advise as follows: "The individual has 
not had a previous history of abnormal uterine bleeding, does 
not acknowledge any problems or previous pelvic pain."  
Pelvic examination found the uterus to be "not palpably 
enlarged."  Diagnosis was menorrhagia.  A few days later a 
dilation and curettage (D&C) of the uterus was performed.  
Surgery report included the following information

The D&C was performed, there was no gross 
abnormality present."  The uterus was 
somewhat enlarged and somewhat boggy in 
character.  Subsequent pathology report 
has been returned and is consistent with 
late secretory phase endometrium, a few 
lymphocytes and cells were also present.  
Post procedure her bleeding has markedly 
improved.   . . . Ultrasound performed on 
the patient subsequent to admission 
suggested uterine fibroids, no other 
ovarian pathology present.

Private medical records dating from June 1998 to November 
2000 advise that the uterus is "upper limits of normal 
size."  Ultrasound in February 2001 revealed "normal pelvic 
sonogram except for diffuse uterine enlargement."  Private 
treatment records dated in 2002 advise of an enlarged uterus.  
In September of 2002 the veteran underwent a hysterectomy.  

Private medical records dated in January 2003 include 
findings from a gynecological examination.  According to the 
physician, the vagina had "normal rugae, good estrogenic 
changes and good support."  Rectovaginal was also negative.  
The only abnormality noted was a "very small vaginal polyp 
to the left" which was topically treated.

In May 2007 a C&P examiner reviewed the claims file and 
opined as follows:

Regarding her enlarged uterus, this is 
related to a gynecologic disorder called 
uterine fibroids.  She underwent a 
hysterectomy in 2002 for anemia due to 
menorrhagia and dysmenorrhea that was due 
to her fibroids.

The record contains no competent medical evidence to the 
contrary.  

According to the evidence the veteran's enlarged uterus was 
due to a medically known uterine fibroid disorder.  
Consideration of this claim under the provisions of 38 C.F.R. 
§ 3.317 is thus inappropriate.  In addition, the record 
contains no evidence of an enlarged uterus or uterine 
fibroids during a period of active military service, active 
duty for training, or inactive duty for training.  Indeed, 
the first evidence of an enlarged uterus or uterine fibroids 
is 1997; 4 years after the veteran's separation from the 
Reserves.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000)(a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim).  Moreover, a uterine 
fibroids disorder is not linked by competent medical evidence 
to any period of service.  Accordingly, service connection on 
a direct basis for an enlarged uterus is also not warranted.  
38 C.F.R. § 3.303.

Reasonable doubt has been considered, however, the record 
does not contain an approximate balance of negative and 
positive evidence on the merits for a finding in the 
veteran's favor.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

Letters dated in April and October 2004 and in June 2006 
apprised the veteran of the information and evidence 
necessary to establish her claims for service connection; of 
the evidence that VA would seek to provide; and of the 
information and evidence that she was expected to provide.  
Although notice to the veteran of how VA determines 
disability ratings and effective dates has not been issued, 
since service connection is being denied, no disability 
rating or effective date will be assigned, so there is no 
possibility of any prejudice to the veteran.  

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and made a part of the record.  
SPRs have also been obtained and associated with the claims 
file.  In addition, the veteran has been accorded multiple 
C&P examinations; the reports of which are of record.  The 
Board is thus satisfied that VA has sufficiently discharged 
its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hand, knee, and joint pain is granted.

Service connection for a positive ANC and elevated 
sedimentation rate is denied.

Service connection for an enlarged uterus is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


